Citation Nr: 1210548	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic kidney stone disability.

2.  Entitlement to service connection for a skin disorder of the right foot and right ankle, to include jungle rot and trench foot.

3.  Entitlement to an increased evaluation for chronic duodenal ulcer with pyloroplasty and vagotomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for hearing loss, tinnitus, anxiety/depression, a chronic kidney stone disability, and jungle rot and trench foot of the right foot and right ankle.  Also at that time, the RO denied an evaluation in excess of 20 percent for the service-connected chronic duodenal ulcer with pyloroplasty and vagotomy.  The Veteran submitted a timely notice of disagreement (NOD) with respect to all six issues in February 2006, and a statement of the case (SOC) was issued in May 2006.  In July 2006, the Veteran submitted a substantive appeal, but did not perfect his appeal with respect to the anxiety/depression issue.  Accordingly, that issue is not before the Board.  [In any event, the Board notes that, in an April 2011 rating action, the RO granted service connection for major depression with anxiety (50% from August 11, 2008 to February 7, 2011) and for PTSD with a major depressive disorder and alcohol dependence (50% since February 7, 2011).]

Further, in February 2011, the RO granted service connection for hearing loss (0% from August 19, 2004) and tinnitus (10% from August 19, 2004).  As the Veteran has not initiated an appeal of the ratings or effective dates assigned to those now service-connected disabilities, no issues pertaining to his hearing loss and tinnitus remain in appellate status.

The Veteran's skin claim has been recharacterized as is noted on the title page of this decision to better reflect his contentions.

The issue of entitlement to service connection for a chronic kidney stone disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At no time during the current appeal has the Veteran been found by competent and credible evidence to have a skin disorder of his right foot or right ankle, to include jungle rot and trench foot. 

2.  The service-connected chronic duodenal ulcer with pyloroplasty and vagotomy is manifested by diarrhea and epigastric tenderness.  However, anemia, weight loss, and recurrent incapacitating episodes have not been shown.  


CONCLUSIONS OF LAW

1.  A skin disorder of the right foot and right ankle, to include jungle rot and trench foot, was not incurred in, or aggravated by, service.  38 .S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for an increased evaluation greater than 20 percent for the service-connected chronic duodenal ulcer with pyloroplasty and vagotomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.114, Diagnostic Code (DC) 7305 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in September 2004 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Also, in May 2006 correspondence, the RO informed the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, correspondence dated in September 2004 and December 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his ulcer disability may be shown by doctor statements, physical and clinical evaluation results, X-rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  Also, the May 2006 correspondence notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the May 2006 and December 2008 correspondence were furnished to the Veteran after the RO's initial adjudication of his appeal.  This timing defect was cured, however, by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case (SSOC) in March 2011.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  Specifically, the RO obtained the Veteran's service, VA, and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issues adjudicated herein were obtained in May 2007 and February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2007 and February 2011 examiners described in full the current manifestations of the Veteran's ulcer disability and considered his reported pertinent history.  The February 2011 VA examiner found no skin condition of the right foot after examining the Veteran and his reported history.  

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection - Skin Disorder of the Right Foot and Right Ankle

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for jungle rot/trench foot, right ankle.  He has stated that he had problems with jungle rot while stationed in Vietnam.  

October 1968 enlistment and September 1970 separation examination reports contains normal skin and foot evaluations, other than a scar on the Veteran's right foot.  

A November 1970 post-service VA treatment record shows that the Veteran was treated for a rash on his groin, thighs, and face.  The impression was "seborrheic dermatitis vs. fungus infection."  

A December 1970 VA examination report shows that the Veteran reportedly developed a rash during service, which had been treated in November 1970.  No diagnosis or complaints related to jungle rot or any skin disability were noted.

In April 1971, the Veteran was treated for a rash on his face and chest.

A March 1973 VA examination report shows that the Veteran complained of a recurrent rash on his face and chest since service.  The examiner diagnosed urticaria on the Veteran's face and recurrent tinea versicolor on his chest.

In July 2007, the Veteran complained of scaly skin and lesions on his chest.  The diagnosis was neoplasms of the skin.  An October 2007 dermatology note shows that the Veteran was referred for asymptomatic lesions on his chest; moles on the his left shoulder and scalp; itchy lesions on his arms and left thigh; a bump on his right shin; and red lesions on his chest for many years.  The diagnoses included seborrheic keratosis, some of which were inflamed; multiple benign nevi; dermatofibroma; angiomas; and seborrheic dermatitis vs. sebopsoriasis.  

A February 2008 VA dermatology note shows that the Veteran's seborrheic dermatitis was moderately improved.  He also had biopsies of several nevi, and was subsequently diagnosed with basal cell carcinoma.  In October 2008, the Veteran was reportedly doing well and stable with residual erythema on his face.  He reported no new lesions on his face or chest, and declined a lower body examination.  In December 2010, the Veteran was diagnosed with severe seborrheic dermatitis of the scalp, face, and chest with component of erythematotelangeictatic rosacea, moderately improved on current regimen but with persistent activity.  The remainder of a full skin examination was within normal limits.

In February 2011, the Veteran underwent a VA skin examination.  He reported that his skin conditions had started in 1969 while stationed in Vietnam, which is when he developed slow-onset facial and anterior chest redness, skin flaking, and rashes, as well as jungle rot on the right lateral ankle.  After discharge, he saw a family physician for the face and chest rash because the right foot lesion had already resolved.  He complained of itching, scaling, and redness with occasional weeping clear liquid.  The skin areas involved were the face, scalp, and chest.  The diagnosis was seborrheic dermatitis manifesting as a facial, chest, and scalp rash.  The examiner found no evidence of tinea pedis or any skin rash condition other than the seborrheic dermatitis.  

As this discussion of the medical evidence of record illustrates, at no time during the current appeal has the Veteran been diagnosed with a skin disorder of his right foot or right ankle (to include jungle rot or trench foot).  Rather, he has been found to have seborrheic dermatitis of his face, scalp, and chest.  Indeed, and in this regard, the Board notes that, by an April 2011 rating action, the RO granted service connection for seborrheic dermatitis (30%, from February 7, 2011).  

Service connection cannot be granted in the absence of a current disability. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, as the Board has discussed herein, at no time during the current appeal has the Veteran been diagnosed with a skin disorder of his right foot or right ankle (to include jungle rot or trench foot).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for a skin disorder of the right foot or right ankle (to include jungle rot and trench foot) is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Schedular Evaluation - Ulcer

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, in January 1971, the RO granted service connection for a duodenal ulcer (20% from September 1970).  In March and April 1971, the RO continued the 20 percent rating for this disability.  In June 1972, the RO recharacterized the disability as a duodenal ulcer with pyloroplasty and vagotomy; awarded a temporary total evaluation from February 25, 1972 to May 31, 1972; and assigned a 40 percent evaluation from June 1, 1972.  In July 1972 and May 1973, the RO continued the 40 percent rating.  In April 1975, the RO reduced the evaluation to 20 percent, effective July 1, 1975.  

The Veteran's service-connected duodenal ulcer with pyloroplasty and vagotomy remains evaluated as 20 percent disabling.  This disability is evaluated pursuant to DC 7305.  According to this diagnostic code, a 20 percent rating is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration-or with continuous moderate manifestations.  The next higher rating of 40 percent is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a maximum 60 percent rating.  See 38 C.F.R. § 4.114, DC 7305.

Here, the Veteran underwent a VA examination in May 2007.  He complained of an intermittent acid, bitter taste with burning.  These symptoms occurred almost daily and lasted one or more hours, but he had not received medical treatment for his condition since 2001.  He avoided spicy foods and milk and limited fried foods as they resulted in bloating and indigestion with upper gastrointestinal burning.  He reported epigastric tenderness frequently and episodic tarry stools.  He also reported belching and alternating burning diarrhea and constipation.  The diarrhea occurred more than 12 times per week.  He denied nausea and vomiting.  The Veteran had gained 10-15 pounds in the last year.  He treated his condition with antacids.  He denied hematemesis, but reported melena intermittently.  He worked full-time for the U.S. Postal Service, and had not lost any time from work in the last year.  However, he reported pulling pain on attempting to work.  

Upon examination, there were no signs of significant weight loss or malnutrition.  Abdominal tenderness was noted with active bowel sounds.  An endoscopy showed no ulcer.  Blood work indicated no anemia.  The examiner noted that the Veteran's ulcer impacts his occupational activities because it causes problems with lifting and carrying, as well as pain.  

A June 2007 VA treatment record shows that the Veteran reported tarry stools of several months' duration.  He also complained of daily heartburn.  The diagnosis was melena and history of peptic ulcer disease with heartburn.  The clinician prescribed Ranitidine twice a day.  

An August 2007 gastroenterology note shows that the Veteran denied any weight loss or upper gastrointestinal symptoms.  He did report bright red blood per rectum, which he associated with a hemorrhoid, and intermittent black tarry stool.  An endoscopy revealed Barrett's esophagus.  There was no evidence of H. pylori.  The clinician prescribed Omeprazole twice a day.  In September 2007, the Veteran reported three episodes of breakthrough heartburn symptoms that lasted 1-3 hours.  The Omeprazole was increased, and antacids for breakthrough pain were prescribed.  In October 2007, the Veteran reported that he was doing well with heartburn.  He denied nausea, vomiting, diarrhea, or constipation.  

In February 2008, the Veteran complained of acid reflux and stated that his symptoms were getting worse.  He denied nausea and vomiting.  It was noted that he was to avoid nonsteroidals, but that he had been taking Advil or aspirin on a regular basis for headaches.  The clinician instructed him to take Tylenol instead.  In March 2008, the Veteran stated that his symptoms became much better after his Omeprazole was increased.  He also obtained relief from antacids.  The clinician noted that the Veteran's symptoms were well controlled.  

In February 2009, the Veteran complained of a burning stomach that felt like an ulcer.

In February 2011, the Veteran underwent a second VA examination.  He reported epigastric pain several times a day and occasional episodes of diarrhea (1-2 times per week).  He denied vomiting and hematemesis.  He also denied melena since 2002, his most recent episode.  There were no periods of incapacitation.  Upon examination, he weighed 262 pounds.  He denied any significant weight change in the last year.  There were no signs of anemia.  His abdomen was nontender and nondistended.  There was no ascites present.  Bowel sounds were present in all four quadrants.  The examiner diagnosed history of duodenal ulcer requiring previous pyloroplasty and vagotomy and currently manifesting as gastritis.  He opined that this disability does not interfere with the Veteran's occupational functioning.

The Board acknowledges that the Veteran has suffered from diarrhea and epigastric tenderness.  However, anemia and weight loss are not documented in the VA examination reports or in the VA outpatient treatment records.  In fact, the Veteran reported a weight gain to the May 2007 VA examiner.  He has also consistently denied nausea and vomiting.  Nor has he reported any periods of incapacitation due to his ulcer.  To the contrary, he has continued to work full-time without any restrictions or lost days throughout the appeal period.  The evidence of record thus does not support the next higher rating of 40 percent under DC 7305. 

Other diagnostic codes pertaining to the stomach and gastrointestinal tract have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  DC 7308 evaluates based on episodes of epigastric distress with characteristic circulatory symptoms or manifestations to include diarrhea or weight loss.  38 C.F.R. § 4.114, DC 7308 (2011).  However, this DC is intended to rate residuals of gastrectomy (partial or total stomach removal), and the evidence does not reflect that the Veteran has undergone this procedure.  In any event, weight loss has not been shown.  Accordingly, the next higher rating of 40 percent, pursuant to DC 7308, is not warranted.  

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected ulcer.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability other than his surgery in the mid-1970's.  There is no evidence of marked interference with employment solely due to the ulcer disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the May 2007 and February 2011 VA examinations, the Veteran stated that he worked full-time for the U.S. Postal Service.  He further stated in May 2007 that he had not missed work due to his ulcer.  Therefore, a TDIU claim has not been raised by the record in the present case.


ORDER

Entitlement to service connection for a skin disorder of the right foot and right ankle (to include jungle rot and trench foot) is denied.

Entitlement to an increased evaluation in excess of 20 percent for chronic duodenal ulcer with pyloroplasty and vagotomy is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issue on appeal.

The Veteran contends that he has a chronic kidney stone disability that began in service.  In particular, he reports having kidney stones during, and after, service. 

An October 1968 enlistment examination contains a normal genitourinary evaluation.  In the accompanying medical history report, the Veteran checked the "yes" box for kidney stones.  The clinician wrote "infected kidneys 2-3 years ago - one time only - all well."  Accordingly, the Board finds that the Veteran is presumed to have been sound upon enlistment. 

The September 1970 separation examination contains an abnormal genitourinary evaluation due to a varicocele.

The first post-service evidence of treatment for kidney stones is private treatment records from March to July 1998, which reference a prior history of urolithiasis.  Subsequent VA records indicate that the Veteran received treatment for kidney stones from a private urologist from June through October 2007. 

The Veteran has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011). 

The Board acknowledges that the service treatment records are negative for complaints of, treatment for, or findings of kidney stones and that post-service medical records do not actually reflect treatment for kidney stones until 1998, approximately 28 years after the Veteran's service.  However, the Veteran has reported experiencing kidney stones during, and after, service.  He is competent to describe signs and symptoms of disability which he can observe or experience with his five senses, regardless of any specialized training or knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His complaints of recurrent kidney stones are credible.

Accordingly, and based on this evidentiary posture, the Board finds that a VA examination is necessary in order to determine the Veteran's complete disability picture and to determine whether his current kidney symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for any additional identifying information that he may be able to provide, to include names, dates of treatment, and locations of physicians or medical treatment facilities who have treated him for kidney stones from the time of his 1970 service discharge to the present.  The AMC/RO should then acquire any such records after having received authorization and consent for release and associate these records with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any chronic kidney stone disability that he may have.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

For any chronic kidney stone disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that such diagnosed disability either had its onset during his active service or is otherwise etiologically related to such service.  In answering this question, the examiner should address the Veteran's competent reports of his kidney stone history.  

Complete rationale for all opinions should be  provided in the examination report.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the remaining claim on appeal-entitlement to service connection for a chronic kidney stone disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


